 

Exhibit 10.1

LabOne 2003 Management Incentive Compensation Program

The LabOne 2003 Management Incentive Compensation Program is designed to
motivate and reward the accomplishment of targeted operating results. The
Compensation Committee establishes operating goals under the Program based upon
its judgment of reasonable targeted diluted earnings per share. The size of the
incentive pool increases up to approximately $2 million pursuant to a formula
established by the Committee based on increased diluted earnings per share
thresholds. The incentive pool for designated managers and officers is
distributed in cash after year-end according to a pre-established weighting. The
weighting is based upon the Committee's determination of management's potential
contribution to the Company's financial and strategic goals for the year.